Citation Nr: 1243418	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-45 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a combined 100 percent rating for loss of use of one hand and one foot, discontinued since March 1, 2008.  

2.  Entitlement to restoration of Special Monthly Compensation (SMC) for loss of use of one foot and one hand, discontinued since March 1, 2008.

3.  Entitlement to restoration of basic eligibility to Dependents' Educational Assistance (DEA), discontinued since July 1, 2008.

4.  Entitlement to restoration of entitlement to automobile and adaptive equipment or adaptive equipment only, discontinued since March 1, 2008.

5.  Entitlement to restoration of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, discontinued since March 1, 2008.

6.  Entitlement to restoration of a 50 percent disability rating for a right hand injury, reduced to zero percent since July 1, 2008.

7.  Entitlement to restoration of a 30 percent disability rating for left foot traumatic arthritis, reduced to 10 percent since July 1, 2008.

8.  Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), discontinued since July 1, 2008.

9.  Entitlement to an increased disability rating for a right wrist injury, in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Winston-Salem, North Carolina.  A December 2007 rating decision discontinued compensation at the 100 percent level for loss of use of one hand and one foot, discontinued SMC for loss of use of one hand and one foot, discontinued entitlement to automobile and adaptive equipment or adaptive equipment only, and discontinued entitlement to specially adapted housing.  The December 2007 rating decision also reinstituted separate ratings for the right hand and wrist and the left foot, as well as a TDIU, and simultaneously proposed the reduction of those ratings.  An April 2008 rating decision reduced the separate rating for the right hand injury from 50 percent to zero percent, reduced the rating for the left foot injury from 30 percent to 10 percent, discontinued a TDIU and eligibility for DEA, and denied a disability rating in excess of 10 percent for a right wrist injury.  The issues listed on the title page were addressed in two statements of the case issued in October 2009 and the Veteran filed a timely substantive appeal in November 2009.  Supplemental statements of the case were issued in April 2012 addressing the issues listed on the title page.

Although the Veteran requested a Board hearing in Washington, D.C. on his VA Form 9, the Veteran did not report for hearing that was scheduled to be conducted on October 9, 2012.  An October 9, 2012 letter from his representative informs the Board that the Veteran does not desire to have a Board hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  On September 28, 2007, the RO notified the Veteran of a proposal to discontinue the 100 percent disability rating for loss of use of one hand and one foot; the September 2007 proposal informed the Veteran that this reduction would also end his entitlement to SMC for loss of use of one hand and one foot, as well as entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to specially adapted housing.  

3.  By correspondence received at the RO on October 19, 2007, the Veteran requested a predetermination hearing.  

4.  By a December 2007 rating decision, without acknowledging the Veteran's hearing request, the RO reduced the Veteran's 100 percent disability rating for loss of use of one hand and one foot to zero percent, discontinued SMC for loss of use of one hand and one foot, and discontinued entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to specially adapted housing, each effective from March 1, 2008.  

5.  The reinstatement of separate disability ratings for the right hand, right wrist, left foot, and TDIU are contingent on the discontinuation of service connection for loss of use of one hand and one foot; discontinuation of DEA benefits is solely a result of the reduction from a total disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability rating for loss of use of one hand and one foot have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5111 (2012).

2.  The criteria for restoration of SMC for loss of use of one hand and one foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(a) (2012).

3.  The criteria for restoration of DEA benefits have been met.  38 U.S.C.A. §§ 3501, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.807 (2012).

4.  The criteria for restoration of entitlement to automobile and adaptive equipment or adaptive equipment only have been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.808 (2012).

5.  The criteria for restoration of a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.809 (2012).

6.  The issue of restoration of a 50 percent disability rating for a right hand injury is moot.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5220 (2012).

7.  The issue of restoration of a 30 percent rating for left foot traumatic arthritis is moot.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).

8.  The issue of restoration of a TDIU is moot.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.16 (2012).

9.  The issue of entitlement to a disability rating higher than 10 percent for a right wrist disability is moot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the maximum benefits sought on appeal, the appeal is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Rating Restorations - Laws and Regulations

Applicable law and regulations permit VA to reduce an assigned disability rating under certain circumstances, most commonly when improvement in the underlying disability is shown by the record.  Reductions in ratings which result in reductions in compensation are governed by 38 U.S.C.A. § 5112, as implemented by 38 C.F.R. § 3.105(e).  The standards for effectuating a reduction based on improvement are set forth in 38 C.F.R. §§ 3.343 and 3.344.  

Rating restoration claims are different from most other claims in that the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, 38 C.F.R. § 3.105 requires a rating proposing the reduction or discontinuance setting forth all material facts and reasons, and notification to the Veteran at his or her latest address of record of the contemplated action and detailed reasons for that action.  The notice will advise the Veteran that he or she has 60 days to present additional evidence to show that compensation payments should be continued at their present level.  The notice will also advise the Veteran of his or her right to a predetermination hearing, which must be requested within 30 days of the notice to continue the benefits at the current rate.  38 C.F.R. § 3.105(i).

In the absence of additional evidence or a hearing request, a final rating action will be taken to implement the reduction, and the effective date of the reduction will be the last day of the month in which the 60-day period from the date of notice of the final rating action expires.  38 C.F.R. § 3.105(e).  

If a predetermination hearing is requested within 30 days of notice of the proposed reduction, the Veteran will be notified of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  (The 10-day notice may be waived by agreement).  When the hearing is requested within the above time limit, benefit payments will continue at the previously established level pending a final determination concerning the proposed action.  The hearing may not be conducted by anyone who participated in the proposed adverse action.  If a predetermination hearing is not held, the final action will be based solely upon the evidence of record.  If a predetermination hearing is conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  

Whether or not a predetermination hearing is conducted, a written notice of the final action shall be issued to the beneficiary and his or her representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance is found to be warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which the 60-day period from the date of notice of the final rating action expires.

Analysis

In this case, the record reflects that, by a September 28, 2007 letter, the Veteran was notified of a proposal to reduce compensation at the 100 percent level for loss of use of one hand and one foot, discontinue SMC for loss of use of one hand and one foot, discontinue entitlement to automobile and adaptive equipment or adaptive equipment only, and discontinue entitlement to specially adapted housing.  The Veteran was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The veteran was also informed that he may request a predetermination hearing, provided that the request was received by VA within 30 days from the date of the notice.  The record reflects that the Veteran's representative responded to the letter on October 19, 2007, within 30 days of the notice, via VA Form 21-4138, on which he noted that, if you still cannot find in his favor, we are requesting a hearing before the reduction goes into effect.  Please advise him.

The ratings were reduced by rating decision of December 2007 without a predetermination hearing being scheduled.  The Board acknowledges that a RO hearing was scheduled for March 17, 2008, and the Veteran was notified of that hearing in February 2008.  The Board also acknowledges that the Veteran cancelled that request prior to the date of the hearing; however, such a hearing, even if held, would not satisfy the Veteran's due process rights, which entail a hearing prior to the reduction.  The fact that the Veteran canceled the March 2008 hearing does not change the result, as there is no way of knowing whether he would have attended a predetermination hearing, and whether his testimony would have affected the RO's decision to reduce his benefits.  

The Board also acknowledges that, in the December 2007 rating decision, the RO implemented a TDIU.  Thus, the Veteran was, even after the December 2007 decision, being compensated at the 100 percent level.  The provisions of 38 C.F.R. § 3.105 requiring a predetermination hearing only apply where a reduction in evaluation would result in a reduction or discontinuance of compensation payments currently being made; however, the award of TDIU does not address the loss of SMC, as well as the ancillary benefits of entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to specially adapted housing.  Thus, the result of the December 2007 rating decision was a reduction in compensation, and the provisions of 38 C.F.R. § 3.105 apply.  

As a result of the denial of due process by failing to acknowledge or honor the Veteran's request for a predetermination hearing, the December 2007 rating action is void ab initio.  Accordingly, compensation at the 100 percent level for loss of use of one hand and one foot, SMC for loss of use of one hand and one foot, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to specially adapted housing must be restored.  

As the December 2007 rating decision is void, the 100 percent schedular rating for loss of use of one hand and one foot is restored, and the RO's action (also in the December 2007 decision) to reinstate separate ratings for the right hand, right wrist, and left foot, and to reinstate a TDIU, are also void.  In the alternative, the Board finds that those issues are moot as there is remaining benefit that can be awarded as to those issues.  The Board also notes that, as the sole reason for discontinuation of DEA benefits was the reduction of a total rating, that benefit must also be restored.  

The burden is on VA to justify a reduction in a rating.  See Brown, 5 Vet. App. 413.  Here, the Veteran was denied an opportunity to attend a hearing prior to the reduction.  Notwithstanding the fact that he was offered a post-reduction hearing, which he did not attend, the Board must find that the rating reduction was improper and is void.  



	(CONTINUED ON NEXT PAGE)






ORDER

Restoration of a 100 percent disability rating for loss of use of one hand and one foot is granted.  

Restoration of SMC for loss of use of one hand and one foot is granted.

Restoration of DEA benefits is granted.

Restoration of automobile and adaptive equipment or adaptive equipment only is granted.

Restoration of a certificate of eligibility for assistance in acquiring specially adapted housing is granted.  

The appeals as to restoration of a 50 percent disability rating for a right hand injury is dismissed.

The appeal as to restoration of a 30 percent rating for left foot traumatic arthritis is dismissed.

The appeal as to restoration of a TDIU is dismissed.

The appeal as to a disability rating higher than 10 percent for a right wrist disability is dismissed.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


